May 4, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-2189 

                  BERENICE MARY GORCZAKOSKI,

                    Plaintiff, Appellant,

                              v.

                  U.S. DEPARTMENT OF LABOR,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]
                                                  

                                         

                            Before

                  Torruella, Cyr and Boudin,
                       Circuit Judges.
                                     

                                         

Berenice Mary Gorczakoski on brief pro se.
                         
A. John  Pappalardo, United  States Attorney,  William L.  Parker,
                                                                 
Assistant United  States Attorney, Judith E.  Kramer, Deputy Solicitor
                                                
of Labor, James  D. Henry, Associate Solicitor,  Beverly I. Dankowitz,
                                                                 
Attorney, and Andrea S. Grill,  Attorney, United States Department  of
                         
Labor, on Memorandum in Support of Motion for Summary Disposition, for
appellee.

                                         

                                         

     Per  Curiam.   We  find no  abuse  of discretion  in the
                

district  court's  dismissal  of  the  instant  complaint  as

"frivolous"  under 28 U.S.C.   1915(d).  See, e.g., Denton v.
                                                          

Hernandez, 112 S. Ct. 1728,  1734 (1992) (  1915(d) dismissal
         

properly  reviewed  for  abuse  of  discretion);  Neitzke  v.
                                                         

Williams, 490 U.S.  319, 325 (1989)  (complaint is  frivolous
        

"where it lacks an arguable basis either in law or in fact");

Watson v.  Caton, 984 F.2d 537,  539 (1st Cir. 1993).   It is
                

uncontested that  defendant, upon determining that  it lacked

jurisdiction   over   the  matter,   transferred  plaintiff's

complaint to the EEOC.   Plaintiff has provided no  reason to

suggest  that  these   actions  were  other   than  in   full

conformance  with applicable  law.   See, e.g.,  29 C.F.R.   
                                              

1691.5 (1992).  And even if it were otherwise, we perceive no

arguable  basis for  subjecting defendant  to liability  as a

result of any improprieties in its processing of  plaintiff's

complaint.  See, e.g., Francis-Sobel v. University of  Maine,
                                                            

597  F.2d 15, 18  (1st Cir.)  (EEOC's alleged  mishandling of

grievance did  not  "support  the  implication  of  a  damage

remedy"), cert. denied, 444 U.S. 949 (1979); see also Johnson
                                                             

v. Rodriguez,  943  F.2d  104,  108-09  (1st  Cir.)  (alleged
            

irregularities   in   processing   of  complaint   by   state

antidiscrimination commission did  not implicate due  process

interest), cert. denied, 112 S.  Ct. 949 (1992).  As we  find
                       

no reason  to believe that  the deficiencies  in the  instant

complaint "could be remedied through more specific pleading,"

Denton, 112 S.  Ct. at  1734, dismissal under    1915(d)  was
      

warranted.

     Affirmed.
             

                             -3-